Citation Nr: 0413621	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1961 to March 1965.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which granted service-connection for 
bilateral hearing loss and for tinnitus, rated 10 percent 
each.  

In April 2003, the veteran requested a videoconference 
hearing before a Veterans Law Judge.  He canceled the hearing 
request through written correspondence received from his 
representative in September 2003.  

The veteran has raised (see the March 2003 substantive appeal 
(VA Form 9)) the issue of entitlement to service connection 
for vertigo, claimed as secondary to service-connected 
hearing loss.  The RO has not yet adjudicated this matter, 
and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout the appellate period the veteran's hearing 
acuity has been no worse than level III in the right ear and 
level IV in the left ear.  

2.  The veteran's tinnitus is rated 10 percent, which is the 
maximum rating provided by the Rating Schedule; factors 
warranting extraschedular consideration are not shown.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code (Code) 6100, 
Tables VI and VII (2003).

2.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Code 6260 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the May 2002 decision, and 
in a February 2003 statement of the case (SOC), the veteran 
was notified of the evidence necessary to substantiate his 
claims, and of what was of record.  By correspondence in 
August 2003, he was notified of how the VCAA applies to his 
claims.  The February 2003 SOC clearly cited the changes in 
the law brought about by the VCAA and implementing 
regulations; it explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although the RO's August 
2003 letter requested that the veteran respond with any new 
evidence in support of his claims within 30 days, (a time 
restriction that was recently invalidated), he was further 
notified that evidence submitted within a year from the date 
of that correspondence would be considered.  See Paralyzed 
Veterans of American v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Under the Veterans Benefits Act 
of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651,__ (Dec. 16, 
2003)(to be codified at 38 U.S.C. §__), the Board may proceed 
with consideration of the appeal. 

The RO has obtained the veteran's service medical records and 
all postservice VA outpatient records, and he was afforded VA 
examinations regarding these disabilities.  Development is 
complete, and VA's duties to notify and assist are met.  
Bilateral Hearing Loss

The veteran maintains that his bilateral hearing loss 
produces more impairment than is reflected by the 10 percent 
rating assigned.  

On VA audiological evaluation in April 2002, the veteran 
complained of right ear hearing difficulties that had 
progressed gradually since 1963.  Audiometric studies showed 
that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
50
55
LEFT
30
40
70
80

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 43 decibels in the right ear and 
55 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
78 percent in the left ear.  The diagnosis was mild to 
moderate sensorineural hearing loss from 500 to 4000 Hertz in 
the right ear, and mild to severe sensorineural hearing loss 
from 500 to 4000 Hertz in the left ear.  

VA outpatient records dated from July to September 2001 are 
negative for any complaints or treatment related to hearing 
loss.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Here, no significant variance in 
hearing loss during the appellate period is shown, and 
"staged ratings" are not indicated.

When findings on audiometric studies during the evaluation 
period (since the grant of service connection) are compared 
to Table VI of the rating schedule, the results are that the 
veteran has level III hearing in the right ear and level IV 
hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, 
Code 6100, such hearing acuity warrants a 10 percent rating.  
An exceptional pattern of hearing (as specified in 38 C.F.R. 
§ 4.86), which would permit rating under alternate criteria, 
is not shown.  Consequently, the schedular criteria do not 
allow for a rating in excess of 10 percent in this case.  
Furthermore, factors (such as marked interference with 
employment or frequent hospitalizations due to hearing loss) 
that would reflect that this is an exceptional case 
warranting referral for extraschedular consideration under 
38 C.F.R. § 3.321(b) are neither alleged nor shown.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a 10 percent 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, the claim for a rating in excess of 10 percent 
for bilateral hearing loss must be denied.  

Tinnitus

The veteran contends that his tinnitus warrants a higher 
rating than the 10 percent currently assigned.  He asserts 
that the tinnitus is a bilateral disorder, warranting a 
separate 10 percent rating for each ear.

On VA examination in April 2002, the veteran complained of 
bilateral, periodic tinnitus that had its onset in 1964.  He 
described the tinnitus as mild to moderately severe and 
occurring 4 to 5 times daily.  He stated that it was medium 
to loud in volume, with a high pitch and a "buzzing" 
quality.  He complained that the tinnitus seriously affected 
his normal activities, especially sleep, communication, and 
hearing.  

38 C.F.R. § 4.87, Code 6260, which rates recurrent tinnitus, 
provides only one rating, 10 percent, for that disability.  
Note (2) following that Code specifies that only one rating 
is to be assigned for recurrent tinnitus, whether the sound 
is perceived in one ear, or in both ears, or in the head.  

In determining a disability rating, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Hence, once again barring 
circumstances showing extraschedular consideration is 
warranted, the Board may, by law, grant only the 10 percent 
maximum schedular rating for tinnitus (which is already 
assigned).  Circumstances such as marked interference with 
employment or frequent hospitalizations due to tinnitus are 
neither alleged nor shown.  See Bagwell, supra.  
Consequently, the claim for an increased rating for tinnitus 
must be denied.


ORDER

A rating in excess of 10 percent rating for bilateral hearing 
loss is denied.

A rating in excess of 10 percent for tinnitus is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



